Citation Nr: 0704023	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis, L4-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for scalp 
folliculitis.

3.  Entitlement to an increased evaluation for left shoulder 
tendonitis, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954, 
from May 1954 to May 1957, from September 1958 to July 1961, 
from May 1962 to April 1965, and from July 1966 to October 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Seattle,Washington.  The case was subsequently transferred to 
the jurisdiction of the Boise RO.  In October 2003, the 
Decision Review Officer issued a decision which increased the 
evaluation assigned for spondlylolisthesis to 20 percent, 
effective from the date of the claim for increase.

The issues of entitlement to an increased evaluation for 
spondylolisthesis, L4-S1, currently evaluated as 20 percent 
disabling; a compensable evaluation for scalp folliculitis; 
and an increased evaluation for left shoulder tendonitis, 
currently evaluated as 20 percent disabling are addressed in 
the Remand portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is needed on the part of the appellant.


FINDING OF FACT

On VA audiological evaluation in May 2002, the average pure 
tone decibel (dB) loss was 52.5 dB in the right ear and 51.25 
in the left ear, with speech discrimination of 98 percent in 
the right ear and of 94 percent in the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a September 2001 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the September 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2003 SOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased evaluation is being denied, no 
effective date will be assigned so there can be prejudice to 
the veteran.
II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimants condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity.  Hearing loss is measured by the results 
of controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2006).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record consists of the VA 
audiological evaluation conducted in May 2002.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
85
85
LEFT
5
10
20
85
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  The 
average dB loss in the right ear was 52.5 and 51.25 in the 
left.
Under Table VI in 38 C.F.R. § 4.85, these readings are 
consistent with a Level I hearing loss in each ear.  
According to Table VII of 38 C.F.R. § 4.85, these levels 
warrant a noncompensable disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  We 
therefore must conclude that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his bilateral hearing loss disability.

ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability is denied.

REMAND

The veteran contends that his service-connected 
spondylolisthesis, left shoulder tendonitis, and scalp 
folliculitis are more disabling than the current disability 
evaluations would suggest.  

In reviewing the record, the Board notes that these 
conditions were last examined by VA in September 2003.  The 
examiner indicated that the claims file had not been 
available for review in conjunction with the examination.  
38 C.F.R. § 4.1 states that, because a veteran's condition 
may require rerating over the years due to a variety of 
reasons, it is essential that each disability be viewed in 
relation to its history.  This was not done in this case.

In addition, after reviewing the September 2003 examination 
report, it is unclear to the Board which low back 
symptomatology is attributable solely to the service-
connected spondylolisthesis.  Moreover, there is a suggestion 
that there is some neurological involvement, but whether this 
is due to the service-connected spondylolisthesis, and 
exactly which nerve is affected (as well as the degree to 
which it is affected) is also unclear.  Therefore, the Board 
finds that an orthopedic and neurological evaluation of the 
service-connected spondylolisthesis would be helpful in 
obtaining an accurate disability rating.  

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
that case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  The 
examination conducted in September 2003 does not provide 
sufficient information to determine whether any additional 
degree of impairment of either the low back or the left 
shoulder is present that should be evaluated pursuant to 
Deluca.

In regard to the scalp folliculitis, the Board notes that the 
regulations pertaining to the evaluation of skin disorders 
were amended effective August 30, 2002.  The VA examination 
of September 2003 did not relate the veteran's condition to 
these new rating criteria.  Therefore, another examination 
would be helpful.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran an orthopedic 
examination in order to fully evaluate the 
service-connected spondylolisthesis and 
left shoulder tendonitis.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiner should provide a comprehensive 
report including the complete rationale 
for all conclusions made.

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
spondylolisthesis and left shoulder 
tendonitis.  Any limitation of motion 
must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the low 
back and the left shoulder.

b.  The inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

2.  Afford the veteran a neurological 
examination of the service-connected 
spondylolisthesis.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiner should provide a comprehensive 
report including the complete rationale 
for all conclusions made. 

a.  The examiner should indicate what 
nerves, if any, are affected by the 
veteran's service-connected 
spondylolisthesis.

b.  If any nerves are found to be 
affected, the examiner should describe 
the degree of disability, that is, 
whether it is mild, moderate, 
moderately severe, or severe.

3.  Afford the veteran a dermatological 
examination of the service-connected scalp 
folliculitis.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  

a.  The examiner should provide a 
comprehensive report including the 
complete rationale for all conclusions 
made.

b.  The examination should indicate 
whether there is involvement of at 
least 5 percent but less than 20 
percent of the entire body; or whether 
there is at least 5 percent but less 
than 20 percent of exposed areas 
affected; or whether there has been 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than 6 weeks 
during the past 12-month period.

4.  Then, readjudicate the claims of 
entitlement to an increased evaluation for 
spondylolisthesis, L4-S1, currently 
evaluated as 20 percent disabling, 
entitlement to a compensable evaluation 
for scalp folliculitis, and entitlement to 
an increased evaluation for left shoulder 
tendonitis, currently evaluated as 20 
percent disabling.  If any of the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


